DETAILED ACTION
Status of the Claims
1.	Claims 1, 2, 4-9 and 12 are allowed. 
Election/Restrictions
2.	This application is in condition for allowance except for the presence of claims 13-29 directed to an invention non-elected without traverse.  Accordingly, claims 13-29 have been cancelled.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: the cited prior art, Kim et al. teach gas sensor comprising a layered sensor body comprising a first internal electrode 120, a ceramic dielectric 110 and a second internal electrode 122 (see Fig 1 and [0060]), a gas sensitive layer is formed on the electrodes is made up of zinc oxide [0061]. Kim et al. do not teach the first and second electrode sensing surface is replaced with chalcogens by galvanic replacement reaction wherein the chalogen includes selenium or tellurim and have a rod-type structure as recited in claim 1. 
	Kim et al. also do not teach the first and second electrode sensing surface is replaced with chalcogens by galvanic replacement reaction, a topotatic reaction or cation exchange wherein the chalcogen includes metal selenide, metal sulfide or tellurim and have a rod-type structure as recited in claim 12. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796